[Cite as Springer v. Springer, 2013-Ohio-2272.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




TRACY L. SPRINGER,                                :

          Plaintiff-Appellee,                     :     CASE NO. CA2012-09-180

                                                  :            OPINION
   - vs -                                                       6/3/2013
                                                  :

PHILIP G. SPRINGER,                               :

          Defendant-Appellant.                    :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                            Case No. DR2011-07-0870



Myron Wolf, 120 North Second Street, P.O. Box 741, Hamilton, Ohio 45012, for plaintiff-
appellee

Caparella-Kraemer and Associates LLC, Bradley M. Kraemer, 4841A Rialto Road, West
Chester, Ohio 45069, for defendant-appellant



          RINGLAND, P.J.

          {¶ 1} Defendant-appellant, Philip G. Springer (Husband), appeals from a decree of

divorce entered by the Butler County Court of Common Pleas, Division of Domestic

Relations, which ordered him to pay spousal support to plaintiff-appellee, Tracy L. Springer

(Wife).
                                                                        Butler CA2012-09-180

       {¶ 2} The parties were married on December 3, 1994, in Hamilton, Ohio. The parties

have one minor child, born issue of the marriage on February 4, 1996.

       {¶ 3} The parties stipulated that Husband's annual income is $77,756 per year, and

that Wife's annual income is $13,740 per year, derived from Social Security Disability. The

parties' son also receives $622 per month from Wife's disability benefits. The trial court

found that the parties were earning relative to their abilities.

       {¶ 4} The parties agreed to a shared parenting plan and the division of personal

property. The trial court held a hearing with regard to all other property and support issues,

including spousal and child support. The trial court ordered that Husband pay $676.18 per

month in child support. Husband was further ordered to provide insurance coverage for the

minor child, as well as assuming responsibility for seventy-five percent of all uncovered

medicals. Following the allocation of assets and debts, Husband was ordered to pay $650

per month in spousal support.

       {¶ 5} Husband now appeals the trial court's decision, raising the following assignment

of error.

       {¶ 6} THE TRIAL COURT ERRED IN ITS AWARD OF SPOUSAL SUPPORT TO

APPELLEE AS IT WAS INAPPROPRIATE AND UNREASONABLE.

       {¶ 7} In his assignment of error, Husband argues the trial court erred by awarding

Wife an excessive amount of spousal support because the trial court: (1) failed to consider

the short-term needs of Husband and thus created a disparity of income, (2) impermissibly

considered that Husband is currently receiving help with expenses from another adult, and

(3) failed to consider the additional disability Wife receives for their minor child.

       {¶ 8} A trial court has broad discretion to determine the proper amount and duration

of spousal support based on the facts and circumstances of each case, and a trial court's

award of spousal support will not be disturbed absent an abuse of discretion. Kedanis v.
                                               -2-
                                                                         Butler CA2012-09-180

Kedanis, 12th Dist. No. CA2012-01-015, 2012-Ohio-3533, ¶ 10. An abuse of discretion

constitutes more than an error of law or judgment; it requires a finding that the trial court

acted unreasonably, arbitrarily, or unconscionably. Miller v. Miller, 12th Dist. No. CA2001-06-

138, 2002-Ohio-3870, ¶ 8.

       {¶ 9} In determining whether an award of spousal support is appropriate and

reasonable, a trial court is required to consider the 14 factors listed in R.C. 3105.18(C)(1),

which include:

              (a) The income of the parties, from all sources, including, but not
              limited to, income derived from property divided, disbursed, or
              distributed under section 3105.171 of the Revised Code;

              (b) The relative earning abilities of the parties;

              (c) The ages and the physical, mental, and emotional conditions
              of the parties;

              (d) The retirement benefits of the parties;

              (e) The duration of the marriage;

              (f) The extent to which it would be inappropriate for a party,
              because that party will be custodian of a minor child of the
              marriage, to seek employment outside the home;

              (g) The standard of living of the parties established during the
              marriage;

              (h) The relative extent of education of the parties;

              (i) The relative assets and liabilities of the parties, including but
              not limited to any court-ordered payments by the parties;

              (j) The contribution of each party to the education, training, or
              earning ability of the other party, including, but not limited to, any
              party's contribution to the acquisition of a professional degree of
              the other party;

              (k) The time and expense necessary for the spouse who is
              seeking spousal support to acquire education, training, or job
              experience so that the spouse will be qualified to obtain
              appropriate employment, provided the education, training, or job
              experience, and employment is, in fact, sought;

                                               -3-
                                                                            Butler CA2012-09-180


               (l) The tax consequences, for each party, of an award of spousal
               support;

               (m) The lost income production capacity of either party that
               resulted from that party's marital responsibilities;

               (n) Any other factor that the court expressly finds to be relevant
               and equitable.

       {¶ 10} Recently, this court discussed the difference between a spousal support order

based on a party's "need" and the trial court's duty to base a spousal support order on a

careful and full balancing of the factors in R.C. 3105.18(C)(1). Kedanis, 2012-Ohio-3533. In

Kedanis, we turned away from a need-based support order, and instead held that,

               a trial court must consider each of the factors listed in R.C.
               3105.18(C)(1), and while a number of statutory factors relate to
               the financial condition of the parties, others exist to assist the trial
               court in achieving an equitable result. Need is but one factor
               among many that the trial court may consider in awarding
               reasonable and appropriate spousal support.

Id. at ¶ 19.

       {¶ 11} The trial court heard evidence regarding the factors during a hearing on the

property and support issues, and throughout its decision made reference to the pertinent

factors. In fact, the trial court specifically considered and analyzed each of the factors listed

in R.C. 3105.18(C)(1) in its decision and order, dated May 18, 2012, which was incorporated

fully in the decree of divorce.

       {¶ 12} While Husband has been ordered to pay a greater amount of the parties' debts,

the court recognized that he also earns a significantly greater income than Wife. Husband

was found to earn $77,756 annually, while Wife earns $13,740 from Social Security

Disability. The court carefully considered the division of the assets and debts of the parties,

as well as "the disparity in the parties' incomes and current earning ability, Wife's health

issues, and the parties' length of marriage," in determining the amount of spousal support.


                                                 -4-
                                                                        Butler CA2012-09-180

Therefore, while Husband was ordered to pay a greater amount of the debts, we cannot find

that the trial court failed to consider Husband's needs in granting spousal support in the

amount of $650 per month. Rather, it is apparent the court balanced the factors of R.C.

3105.18(C)(1) with the needs of the parties in fashioning the spousal support amount.

       {¶ 13} Husband next asserts that it was improper for the trial court to consider the help

he is receiving from another adult in paying expenses.            We disagree.       The court's

consideration of the help Husband is receiving to pay expenses is only further evidence of

the trial court's consideration of his needs. Husband asserts that there is no guarantee that

he will continue to receive this assistance in the future. However, if Husband's circumstances

change in that regard, he will be free to seek a modification of the spousal support order just

as he would if his income, which is also not guaranteed, were to change. Accordingly, we

cannot find that the trial court erred in considering the help Husband is receiving from

another adult to pay expenses.

       {¶ 14} Finally, Husband argues the trial court failed to consider the additional disability

benefit Wife receives for their minor child. However, in its entry, the trial court specifically

found of the $650 spousal support amount that, "[w]hile this amount leaves a remaining

deficit for Wife, the Court notes that she receives additional benefits for [their Child] through

her Social Security." Where the trial court specifically referenced the additional disability

benefits Wife receives for their minor child under the spousal support section of the divorce

decree, we find no error in the alleged failure to consider those benefits.

       {¶ 15} In light of the foregoing, having found that the trial court (1) considered the

required factors of R.C. 3105.18(C)(1) and balanced those factors against the parties' needs,

(2) properly considered the assistance Husband is receiving from another adult to pay

expenses, and (3) properly considered the additional disability benefit Wife receives for their



                                               -5-
                                                                    Butler CA2012-09-180

minor child, we find no abuse of discretion by the trial court in granting a spousal support

award of $650 per month.

      {¶ 16} Judgment affirmed.


      PIPER and M. POWELL, JJ., concur.




                                            -6-